      Case 1:18-cv-08653-VEC-SDA Document 243 Filed 04/13/21 Page 1 of 5




U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 SWEIGERT                                           CIVIL CASE #:

 V.                                                 1:18-CV-08653-VEC

 GOODMAN                                            JUDGE VALERIE E. CAPRONI



                     FOURTH SUPPLEMENTAL DECLARATION OF
                                THOMAS SCHOENBERGER


       The undersigned, Thomas Schoenberger, swears that the following declaration is rue under

the penalties of perjury. The undersigned presently resides in the State of Utah.

       The undersigned provides this statement as a truthful declaration in support of the

Plaintiff’s response to a so-called “Anti-SLAPP” motion filed by the Defendant known as “ECF

document 239”.

       The undersigned has reviewed a document of this Court known as “ECF document no.

242”. The undersigned avers that said document includes e-mail message headers from e-mail

messages exchanged between the undersigned and Manuel Chavez, III.

       The undersigned avers that he has exchanged e-mail messages using the e-mail address

TSTGER13@gmail.com. The undersigned avers that in years past these were a regular practice

of exchanging e-mail messages with Mr. Chavez at the e-mail address DEFANGO@gmail.com.

       The undersigned avers that the undersigned shared a hotel room in the metropolitan area

of Dallas, Texas with Mr. Chavez, who is also known as “DEFANGO” in social media domains.




                                                1
      Case 1:18-cv-08653-VEC-SDA Document 243 Filed 04/13/21 Page 2 of 5




       The undersigned avers that the undersigned maintained close contact with Mr. Chavez

during this time in Dallas, Texas in the period of January 29, 2018 to April 2, 2018. The

undersigned refers to this as “Dallas hotel time”.

       The undersigned avers that during this “Dallas hotel time” the undersigned never observed

Mr. Chavez communicating via telephone, cell phone, or e-mail messaging with the Plaintiff.

During this “Dallas hotel time” the undersigned avers that Mr. Chavez never spoke of

communicating with the Plaintiff in this lawsuit.

       The undersigned avers that during this “Dallas hotel time” Mr. Chavez did receive a

lengthy telephone call from the Defendant in this lawsuit.

       The undersigned avers that the undersigned did receive a telephone call from Mr. Chavez,

at a later date, that Mr. Chavez was standing outside the apartment building of the Defendant.

       The undersigned avers that the e-mail address for Beth “Blackburn” Bogaerts as displayed

in “ECF document 242” appears correct and an e-mail address for which the undersigned

exchanged e-mail messages.

       The undersigned avers that Beth “Blackburn” Bogaerts and Mr. Chavez, III were

associates, and/or affiliates of a business start-up venture known as SHAWDOWBOX

STRATEGIES” as incorporated in the State of Delaware.

       The undersigned avers that the undersigned has not received any communications from

Ms. Bogaerts indicting any association or collaboration with the Plaintiff.

       The undersigned avers that the e-mail address for Robert David Steele as displayed in “ECF

document 242” appears correct and an e-mail address for which the undersigned exchanged e-mail

messages.




                                                 2
      Case 1:18-cv-08653-VEC-SDA Document 243 Filed 04/13/21 Page 3 of 5




       The undersigned avers that the undersigned has not received any communications from

Mr. Steele indicting any association or collaboration with the Plaintiff.

       The undersigned avers that the e-mail address for Steven Biss, esq. as displayed in “ECF

document 242” appears correct and an e-mail address for which the undersigned exchanged e-mail

messages.

       The undersigned avers that the undersigned has not received any communications from

Mr. Biss indicting any association or collaboration with the Plaintiff.

       The undersigned avers that the e-mail address for Tanya Cornwell as displayed in “ECF

document 242” appears correct and an e-mail address for which the undersigned exchanged e-mail

messages.

       The undersigned avers that the undersigned has not received any communications from

Tanya Cornwell indicting any association or collaboration with the Plaintiff.

       The undersigned avers that the e-mail address for Nathan Stolpman as displayed in “ECF

document 242” appears correct and an e-mail address for which the undersigned exchanged e-mail

messages.

       The undersigned avers that the undersigned has not received any communications from

Nathan Stolpman indicting any association or collaboration with the Plaintiff.

       The undersigned avers that the e-mail address for Dean Fougere as displayed in “ECF

document 242” appears correct and an e-mail address for which the undersigned exchanged e-mail

messages.

       The undersigned avers that the undersigned has not received any communications from

Mr. Fougere indicting any association or collaboration with the Plaintiff.




                                                 3
      Case 1:18-cv-08653-VEC-SDA Document 243 Filed 04/13/21 Page 4 of 5




       The undersigned avers that the e-mail address for Tyroan Simpson. as displayed in “ECF

document 242” appears correct and an e-mail address for which the undersigned exchanged e-mail

messages.

       The undersigned avers that the undersigned has not received any communications from

Tyroan Simpson indicting any association or collaboration with the Plaintiff.

       The undersigned avers that the e-mail address for Manuel Chavez, III as displayed in “ECF

document 242” appears correct and an e-mail address for which the undersigned exchanged e-mail

messages.

       The undersigned avers that the undersigned has not received any communications from

Mr. Chavez indicting any association or collaboration with the Plaintiff.

       Except of the e-mail messages exchanged related to the preparation of this document, for

the purposes of this legal document, the undersigned has not exchanged e-mail messages with the

Plaintiff about matters related to the Defendant.

       The undersigned avers that the Defendant, whose e-mail address appears in “ECF

document 242” received copies of the e-mail messages exchanged for the creation of this legal

document.

       The undersigned avers that the undersigned is not working on a team, in an association, or

in a collaboration with other to harm the Defendant financially through legal proceedings, social

media messaging other by other means. Signed this thirteenth day of April (4/13), 2021.

                                     Respectfully,




                                     Thomas Schoenberger
                                     Provo, Utah


                                                    4
     Case 1:18-cv-08653-VEC-SDA Document 243 Filed 04/13/21 Page 5 of 5




                              CERTIFICATE OF SERVICE




The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the thirteenth day of
April (4/13), two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                    Jason Goodman, CEO
 temporary_pro_se_filing@nysd.uscourts.gov       truth@crowdsourcethetruth.org




                                                                  D. GEORGE SWEIGERT
                                                                      Pro Se Non-Attorney
                                                                   GENERAL DELIVERY
                                                                 NEVADA CITY, CA 95959




                                             5
